Order, Supreme Court, New York County (Joan B. Lobis, J.), entered September 23, 1991, granting defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The allegedly defamatory headline "public enemy no. 1”, was a fair index of the truthful matter contained in the related news article and is therefore not actionable (see, Schermerhorn v Rosenberg, 73 AD2d 276, 286). Plaintiff dis*295counts the impact of the adjacent sub-headline "City moves to yank license of Apple’s 'worst taxi driver’ ”. While the sub-headline appears in much smaller print, it is adjacent to and amplifies the words of the headline, and, indeed gives it a much more restricted meaning (see, Gambuzza v Time, Inc., 18 AD2d 351, 353), by clarifying for the reader that plaintiffs notoriety is due not to his "general criminality”, as plaintiff puts it, but rather to the City’s efforts to revoke the license of its "worst taxi driver”. This was a fair index of the inside news article reporting that plaintiff had received more summonses and violations than any other cab driver in the City, and describing incidents in which plaintiff, according to the City Taxi and Limousine Commission, overcharged and abused customers. Concur — Murphy, P. J., Wallach, Asch and Rubin, JJ.